         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 1 of 8




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   LAURA L. CHAPMAN, Cal. Bar No. 167249
 3 Email: lchapman@sheppardmullin.com
   Four Embarcadero Center, Suite 1700
 4 San Francisco, CA 94111-4109
   Telephone: (415) 774-2965
 5 Facsimile: (415) 434-3947

 6 Counsel for Plaintiff
   PLM Operations, LLC
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10
                                                          Case No. :21-cv-04669-
11    PLM OPERATIONS, LLC,

12                      Plaintiff,                        CONSENT JUDGMENT AND
                                                          PERMANENT INJUNCTION
13             v.

14    TERESITA FERNANDEZ, and DOES 1-5,
      inclusive,
15
                        Defendants.
16

17

18            Plaintiff PLM Operations, LLC                                 Defendant Teresita Fernandez
19                                                     entered into a written settlement agreement,
20 pursuant to which, among other things, they consent to entry of this Consent Judgment and

21 Permanent Injunction, to its prompt entry by the Court, and to each and every provision, order,

22 and decree herein.

23                               STIPULATIONS BETWEEN THE PARTIES
24            Plaintiff and Defendant, for the purpose of resolution of this matter, hereby stipulate to the
25 following facts as true and correct:

26            1.       The Parties agree that this action arises under the United States Lanham Act, 15
27 U.S.C. §§ 1114, 1125(a), the Copyright Act, 17 U.S.C. § 101 et seq, and California common law.

28
                                                        -1-                             Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 2 of 8




 1            2.       The Parties agree that this Court has subject matter jurisdiction over the Lanham

 2 Act claims pursuant to 15 U.S.C. § 1121 (actions arising under the Lanham Act), 28 U.S.C. §

 3 1331 (federal question), 1338(a) (any Act of Congress relating to patents or trademarks), and 1338

 4 (b) (any action asserting claim of unfair competition joined with a substantial and related claim

 5 under the trademark law). This Court has subject matter jurisdiction over the copyright claim

 6 pursuant to 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction over the

 7 California state law claims pursuant to 28 U.S.C. § 1367 because those claims are so closely

 8 related to the federal claims asserted herein as to form part of the same case and controversy.

 9            3.       The Parties agree that Defendant is subject to personal jurisdiction in the Northern

10 District of California because she engaged in the acts complained of below in this district,

11 regularly transacts business in this district, and, on information and belief, resides here.

12            4.       The Parties agree that venue is proper pursuant to 28 U.S.C. § 1391(b).

13            5.       The Parties agree that Plaintiff owns and uses the trademark that consists of or

14 contain                                           e following design in the United States:

15

16

17

18

19
              6.       The Parties agree that Plaintiff owns the following trademark registrations in the
20
     United States:
21

22

23

24

25
             U.S. Trademark Registration 2,905,172               U.S. Trademark Registration 2,968,652
26

27

28
                                                         -2-                            Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 3 of 8




 1

 2

 3

 4           U.S. Trademark Registration 5,757,880                 U.S. Trademark Registration 5,757,881

 5

 6            7.       The Parties agree that Plaintiff owns U.S. Copyright Registration Nos.

 7 VAu001126759 and VA0001858889, which includes the Girl in Pink with Cone design shown

 8 below:

 9

10

11

12

13

14
              8.       The Parties agree that Defendant is infri                     marks by using the
15
     protected designs at various Northern California stores in the following representative ways:
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -3-                               Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 4 of 8




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
              9.       The Parties agree that Defendant has violated Section 32(1)(a) of the Lanham Act,
11
     15 U.S.C. § 1114(1)(a);
12
              10.      The Parties agree that Defendant has violated Section 43(a) of the Lanham Act, 15
13
     U.S.C. § 1125(a); and
14
              11.      The Parties agree that Defendant has violated the Copyright Act, 17 U.S.C. § 501.
15
              NOW THEREFORE, upon consent of the parties hereto, IT IS ORDER, ADJUDGED,
16
     AND DECREED as follows:
17
                                         PERMANENT INJUNCTION
18
              Defendant, as well as each of her agents, servants, employees, attorneys, successors and
19
     assigns, and all those persons in active concert or participation with her hereby, are permanently
20
     enjoined from knowingly engaging in, committing, or performing, directly or indirectly, any or all
21
     of the following acts:
22
              1.                                     rl with Cone, Girl in Pink with Bar, Girl in Pink with
23
                               oacana + Design Mark, or any other reproduction, counterfeit, copy or
24
     colorable imitation of marks owned by PLM or any other marks confusingly similar thereto, on or
25
     in connection with any goods or services;
26
              2.       Using any simulation, reproduction, counterfeit, copy, or colorable imitation of
27
                                                             milar thereto, in connection with the promotion,
28
                                                       -4-                               Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 5 of 8




 1 advertisement, display, sale, offer for sale, manufacture, production, importation, circulation, or

 2 distribution of any products, including but not limited to the following designs:

 3                                                             3.

 4

 5

 6

 7            4.       Making any statement or representation whatsoever, or using any false designation
 8 of origin or false description, or performing any act, which can or is likely to lead the trade or public,

 9 or individual members thereof, to believe that any products manufactured, distributed, or sold by

10 Defendants are in any manner associated or connected with Plaintiff, or are sold, manufactured,

11 licensed, sponsored, approved, or authorized by Plaintiff;

12            5.       Copying, reproducing or displaying Pl
13            6.       Effecting assignments or transfers, forming new entities or associations, or utilizing
14 any other device for the purpose of circumventing or otherwise avoiding the prohibitions set forth

15 in subparagraphs (1) through (5).

16
                      JUDGMENT IN PART AND DISMISSAL OF CLAIMS IN PART
17
              Judgment is hereby entered in favor of PLM and against Defendant on the following three
18
     claims for relief:
19

20                     The first claim for Trademark Counterfeiting Under the Lanham Act, 15 U.S.C. §
                       1114;
21

22                     The fifth claim for Trademark Infringeme
                       Michoacana + Design Mark; and
23

24                     The sixth claim for Copyright Infringement, 17 U.S.C. § 501.
              Pursuant to Federal Rule of Civil Procedure 41(a), PLM hereby dismisses without
25
     prejudice the remainder of claims for relief:
26

27                     The second claim for Trademark Infringement Under the Lanham Act, 15 U.S.C.
                       § 1114;
28
                                                        -5-                              Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 6 of 8




 1                     The third claim for Unfair Competition Under the Lanham Act, 15 U.S,C.
 2

 3                     The fourth claim for Trademark Infringe
 4                     Michoacana Word Mark.
 5            This Court shall retain jurisdiction to consider any dispute regarding or action to enforce
 6 the terms of this Consent Judgment and Permanent Injunction. The Permanent Injunction shall

 7 remain in full force and effect unless and until modified by order of this Court.

 8

 9            There being no just reason for delay, IT IS SO ORDERED and JUDGMENT SHALL BE
10 ENTERED ACCORDINGLY.

11

             9/7/2021
12 DATED: _________________
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -6-                             Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
         Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 7 of 8




 1                                        CONSENT TO ENTRY

 2            The parties hereby consent to the terms and conditions of this Consent Judgment and

 3 Permanent Injunction as set forth herein and consent to entry thereof.

 4

 5 SHEPPARD, MULLIN, RICHTER &
     HAMPTON LLP
 6

 7 By:        /s/ Laura L. Chapman
             LAURA L. CHAPMAN                                      TERESITA FERNANDEZ
 8 Attorneys for Plaintiff PLM Operations LLC                            Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -7-                            Case No. :21-cv-04669-
     SMRH:4822-1395-2499.2
Case 4:21-cv-04669-HSG Document 23 Filed 09/07/21 Page 8 of 8


                                                                  - ---
        The parties hereby consent to the tenns and conditions of this Consent Judgment and Permanent lajunction as
set forth herein and consent to entry thereof.




                                                                                L
 SHEPPARD, MULLIN, RICHTER &
   HAMPTONlLP


 By:           Isl Laura L. ChaP._man
                    Laura L. Chapman                          �Te��
       Attorne)'.�!?r PI ���JL� OIJef3:ti?�s LLC__               Defendant---
                        _                   _
